Title: To George Washington from Thomas Edwards, 9 September 1782
From: Edwards, Thomas
To: Washington, George


                  
                     Sir,
                     West point Septr 9th 1782
                  
                  It is now nearly four Months since Mr Laurance resign’d the Office of Judge Advocate Genll. since which I have continued to act as a deputy in that department and have been alone in it, except two or three Gentlemen have acted occasionally at one Court, while I have been attending another; thus I have had all the duty of the department to perform, or attend to, without the Emoluments of the Office, this, I hope, cannot but be thought by your Excellency an hardship reasonably to be complain’d of—To say that the duties of the Office are tedious and constant and that they have been more particularly so with in those six Months will not be to your Excellency a matter of Information, yet I find the business increases on my hands, and a great probability of it’s continuing to do so, without some Assistance—May I therefore earnestly request of your Excellency to make such a representation of the situation of the department to the Honble the Congress as will induce them speedily to make an Appointment to the vacant Office.  I have the Honor to be with the greatest Respect Your Excellency’s Most Obedt & Hble Servant
                  
                     Thos Edwards Dy J. Advte
                  
               